Exhibit 10

INFINITY PROPERTY AND CASUALTY CORPORATION

Amended and Restated Employee Stock Purchase Plan

1. PURPOSE

The purpose of the Infinity Property and Casualty Corporation Employee Stock
Purchase Plan (the “Plan”) is to enable employees of Infinity Property and
Casualty Corporation (the “Company”) and its Subsidiaries (as defined in
Section 3) to acquire or increase ownership interests in the Company on a basis
that will encourage them to perform at increasing levels of effectiveness and
use their best efforts to promote the growth and profitability of the Company
and its Subsidiaries. This is to be done by providing employees a continued
opportunity to purchase shares of the Company’s Common Stock, no par value
(“Shares”), from the Company through periodic offerings commencing October, 2003
or as soon as practicable thereafter (the “Effective Date”). The Company intends
that the purchase rights granted under the Plan be considered options issued
under an Employee Stock Purchase Plan as that term is defined in Section 423(b)
of the Internal Revenue Code of 1986, as amended (the “Code”). Accordingly, the
provisions of the Plan shall be construed in a manner consistent with the
requirements of the Code.

2. NUMBER OF SHARES; ADMINISTRATION

(a) The maximum number of Shares which may be issued under this Plan shall not
exceed 1,000,000, subject to the provisions that follow. If the Company shall at
any time change the number of issued Shares without new consideration to the
Company by stock dividend, split, combination, recapitalization, reorganization,
exchange of shares, liquidation or other change in corporate structure affecting
the Shares, the total number of Shares reserved for issuance under the Plan
shall be appropriately adjusted.

(b) The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). The Committee shall be comprised of
three or more directors, each of whom shall be a “Non-Employee Director” as
defined in Rule 16b-3 of the Securities Exchange Act of 1934 (the “Act”) and an
“outside director” as that term is used under Section 162(m) of the Code, as
such Rule and Section may be amended, superseded or interpreted hereafter.

(c) For purposes of administration of the Plan, a majority of the members of the
Committee (but not less than two) eligible to serve as such shall constitute a
quorum, and any action taken by a majority of such members of the Committee
present at any meeting at which a quorum is present, or acts approved in writing
by a majority of such members of the Committee, shall be the acts of the
Committee.

(d) Subject to the express provisions of the Plan, the Committee shall have full
discretionary authority to interpret the Plan, to issue rules for administering
the Plan, to change, alter, amend or rescind such rules, and to make all other
determinations necessary or appropriate for the administration of the Plan and
to carry out the intent that the Plan be treated as an Employee Stock Purchase
Plan under Section 423 of the Code. All determinations, interpretations and
constructions made by the Committee pursuant to this Section shall be final and
conclusive. No member of the Board of Directors or the Committee shall be liable
for any action, determination or omission taken or made in good faith with
respect to the Plan or any right granted hereunder.

(e) The Committee will engage a bank trust department or other financial
institution as Agent (the “Agent”) to perform custodial and record-keeping
functions for the Plan, such as holding record title to the participating
employees’ Share “Certificates,” maintaining an individual investment account
for each such employee and providing periodic account status reports to such
employees. The Agent will make purchases of stock and determine the price,
timing and other factors of purchase. As used herein, the term “Certificates”
(or the singular thereof) shall include documents and other records, whether
tangible or intangible, evidencing ownership of the Company’s common stock.

(f) The Committee shall have full discretionary authority to delegate
ministerial functions to management of the Company.



--------------------------------------------------------------------------------

3. ELIGIBLE EMPLOYEES

All employees of the Company, and of such of its Subsidiaries as may be
designated for such purpose from time to time by the Committee, shall be
eligible to participate in the Plan, provided each of such employees:

(a) has been employed by the Company or any of its Subsidiaries for at least
three (3) months,

(b) customarily works a minimum of twenty (20) hours per week, and

(c) does not own, immediately after the right to purchase Shares under the Plan
is granted, stock possessing 5% or more of the total combined voting power or
value of all classes of stock of the Company or a Subsidiary. In determining
stock ownership for purposes of the preceding sentence, the rules of section
424(d) of the Code shall apply in determining stock ownership of the employee
and stock which the employee may purchase under outstanding options hereunder
shall be treated as stock owned by the employee.

The term “Subsidiary” as used in the Plan shall have that meaning set forth in
Section 424(a) of the Code and mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain, and such term shall also include any corporation
(other than the Company) in any unbroken chain of corporations ending with the
Company if each of the corporations other than the Company owns stock possessing
50% or more of the combined voting power of all classes of stock in one of the
other corporations in such chain.

For purposes of this Section, “employment” shall be defined in accordance with
the provisions of Section 1.421-7(h) of the Treasury Regulations (or any
successor regulations). Employees eligible to participate in the Plan pursuant
to the provisions of this Section are hereinafter referred to as “Eligible
Employees.”

4. ELECTION TO PARTICIPATE

Each Eligible Employee may participate in the Plan by contacting the Agent
either by phone or through a website established for enrollment. Eligible
Employees who so elect to participate in the Plan are hereinafter referred to as
“Participating Employees.” Payroll deductions may be in any amount, but not less
than $10 per payroll period, specified by the Participating Employee up to 25%
(or such lower percentage as may be specified by the Committee) of the
Participating Employee’s annualized rate of base compensation (as defined by the
Committee). All regular payroll deductions shall be credited to an account which
the Company (or Subsidiary which employs the Participating Employee) shall
establish for Participating Employees (the “Payroll Deduction Account”).

All funds recorded in Payroll Deduction Accounts may be used by the Company and
its Subsidiaries for any corporate purpose, subject to the right of a
Participating Employee to withdraw at any time an amount equal to the balance
accumulated in his or her Payroll Deduction Account as described in Section 7
below. Funds recorded in Payroll Deduction Accounts shall not be required to be
segregated from any funds of the Company or any of its Subsidiaries.

5. DEDUCTION CHANGES

A Participating Employee may at any time increase or decrease his or her payroll
deduction by giving instructions to the Agent in such manner and form as may be
prescribed by the Agent and the Committee. The change shall not become effective
sooner than the next pay period after receipt of the instructions by the Agent.
A payroll deduction change (which shall include any increase or decrease) may
not be made more than twice during any calendar year.



--------------------------------------------------------------------------------

6. LIMITATION ON PURCHASE OF SHARES

As provided for in Section 423(b)(8) of the Code, no employee may be granted a
right to purchase Shares under this Plan, and any other stock purchase plan of
the Company and its Subsidiaries, at a rate which exceeds $25,000 worth of
Shares (determined at the fair market value of Shares on the date such rights
are granted, and which, with respect to the Plan, shall be deemed the date of
purchase of the Shares) for each calendar year in which such rights are
outstanding at any time.

The foregoing limitation shall be interpreted by the Committee in accordance
with applicable rules and regulations issued under the Code.

7. WITHDRAWAL OF FUNDS

A Participating Employee may at any time that is at least seven (7) business
days prior to a Purchase Date (defined in Section 8 below) and in such manner
and form as may be prescribed by the Committee and the Agent, withdraw for any
reason from participation in the Plan, in which case the entire balance
accumulated in his or her Payroll Deduction Account shall be paid to him or her
as soon as practicable thereafter; provided, however, that a Participating
Employee who withdraws from participation in the Plan shall not be entitled to
resume participation in the Plan during the remainder of the calendar year .
Partial withdrawals will not be permitted.

8. METHOD OF PURCHASE AND INVESTMENT ACCOUNTS

The term “Payroll Deduction Period” shall mean a period of one, two or three
calendar months, as determined by the Committee. The term “Purchase Date” as
used in the Plan shall mean the last business day of each Payroll Deduction
Period (or as soon as practicable thereafter) commencing after the Effective
Date. Each Participating Employee having funds in his or her Payroll Deduction
Account on a Purchase Date shall be deemed, without any further action, to have
been granted on such Purchase Date, and to have exercised on such Purchase Date,
the option to purchase from the Company the number of whole and fractional
Shares which the funds in his or her Payroll Deduction Account would purchase at
the Purchase Price (as hereinafter defined) on such Purchase Date, subject to
the Share limitation in Section 2 and the restrictions set forth in Section 6.
Such option will be deemed exercised if the Participating Employee does not
withdraw such funds prior to the Purchase Date. All Shares so purchased
(including fractional Shares) shall be credited to a separate Investment Account
established by the Agent for each Participating Employee. The Agent shall hold
in its name or the name of its nominee all Certificates for Shares purchased
until Shares are withdrawn by a Participating Employee pursuant to Section 10
below.

All cash dividends paid with respect to the whole and fractional Share in a
Participating Employee’s Investment Account shall, unless otherwise directed by
the Committee, be credited to his or her Investment Account and used, to
purchase additional Shares under the Plan on the next Purchase Date in the
manner set forth in Section 9, subject to the restrictions set forth in
Section 6. Shares so purchased shall be added to the Shares held for the
Participating Employee in his or her Investment Account.

9. PURCHASE PRICE

The Purchase Price for each whole or fractional Share shall be 85% of the fair
market value of such whole or fractional Share on the Purchase Date (as defined
in Section 8 above), provided, however, that the purchase of any Shares
attributable to cash dividends in a Participating Employee’s Investment Account
shall be purchased on the open market, at prevailing market prices, unless
otherwise determined by the Committee.

Fair market value shall be the average of the high and low sales prices of such
Shares on the Purchase Date on the Nasdaq National Market (or the principal
market in which the Shares are traded, if the Shares are not listed on the
Nasdaq National Market on such Date), or, if the Shares shall not have been
traded on such Date, the mean of the high and low sales prices of such Shares on
the next preceding day on which sales were made.



--------------------------------------------------------------------------------

10. WITHDRAWAL OF CERTIFICATES

Subject to Sections 13 and 21 below, a Participating Employee shall have the
right at any time to withdraw a Certificate for all or a portion of the Shares
credited to his or her Investment Account by contacting the Plan Agent,
provided, however, that (a) no such request may be made more frequently than
once per calendar year and (b) no Participating Employee shall be entitled to
receive a Certificate for any fractional Share. A Participating Employee shall
have the option (a “Withdraw Election”) of (a) receiving a physical stock
certificate representing the Shares, (b) transferring the Shares electronically
to a brokerage or other individual account designated by the Participating
Employee, or (c) registering the Shares electronically with the Company’s
transfer agent via the Direct Registration System or a similar or successor
system. The Company will pay any stamp taxes imposed in connection with the
issuance of any Certificate under the Plan.

11. REGISTRATION OF CERTIFICATES

Each Certificate withdrawn by a Participating Employee may be registered only in
the name of the Participating Employee, or, if the Participating Employee so
indicated on the Participating Employee’s Form, in the Participating Employee’s
name jointly with a member of the Participating Employee’s family, with right of
survivorship. A Participating Employee who is a resident of a jurisdiction which
does not recognize such a joint tenancy may have Certificates registered in the
Participating Employee’s name as tenant in common or as community property with
a member of the Participating Employee’s family, without right of survivorship.

12. VOTING

The Agent shall vote all Shares held in an Investment Account in accordance with
the Participating Employee’s instructions.

13. LIMITATION ON PARTICIPATION

Notwithstanding anything in the Plan to the contrary if any Participating
Employee sells any Share purchased under the Plan (or withdraws any Certificate
representing such Share) during the first year following the date of purchase of
such Share, such Participating Employee shall not be eligible to make further
purchases under the Plan, or to have payroll deductions made for such purpose,
for a period of one year after such sale (or for such shorter period, if any, as
the Committee shall have established).

14. RIGHTS ON RETIREMENT, DEATH OR OTHER TERMINATION OF EMPLOYMENT

In the event of a Participating Employee’s retirement, death or other
termination of employment, or in the event that a Participating Employee
otherwise ceases to be an Eligible Employee, (a) no payroll deduction shall be
taken from any pay due and owing to the Participating Employee thereafter
(including payments representing severance), and the balance in the
Participating Employee’s Payroll Deduction Account shall be paid to the
Participating Employee, (b) a Certificate for the full Shares credited to the
Participating Employee’s Investment Account will be forwarded to the
Participating Employee according to the Participating Employee’s Withdraw
Election or, in the event that the Participating Employee does not sell his or
her Shares or make a Withdraw Election within thirty (30) days after termination
of employment (including due to death, disability or retirement), then the
Participating Employee’s full Shares may be transferred to such Participating
Employee in any such Withdraw Election conveyance method as the Company may, in
its sole discretion, deem appropriate, and (c) any fractional Share interest
held in such Investment Account will be disposed of and the proceeds, less any
selling expenses, will be remitted to the Participating Employee.



--------------------------------------------------------------------------------

For purpose of this Section 14, the term “Participating Employee” shall, in the
event of a Participating Employee’s death, refer to the estate of such person.

15. RIGHTS NOT TRANSFERABLE

Rights under the Plan are not transferable by a Participating Employee other
than by will or the laws of descent and distribution or pursuant to a transfer
between spouses incident to a divorce and are exercisable during the employee’s
lifetime only by the employee.

16. NO RIGHT TO CONTINUED EMPLOYMENT

Neither the Plan nor any right granted under the Plan shall confer upon any
Participating Employee any right to continuance of employment with the Company
or any Subsidiary, or interfere in any way with the right of the Company or
Subsidiary to terminate the employment of such Participating Employee.

17. APPLICATION OF FUNDS

All funds received or held by the Company under this Plan may be used for any
corporate purpose.

18. ADJUSTMENT IN CASE OF CHANGES AFFECTING SHARES

In the event of a subdivision of outstanding Shares, or the payment of a stock
dividend, the Share limitation set forth in Section 2 shall be adjusted
proportionately, and such other adjustments shall be made as may be deemed
equitable by the Committee. In the event of any other change affecting Shares
(including any event described in section 424(a) of the Code), such adjustment
shall be made as may be deemed equitable by the Committee to give proper effect
to such event, subject to the limitations of section 424(a) of the Code.

19. AMENDMENT OF THE PLAN

The Board of Directors may at any time, or from time to time, amend this Plan in
any respect, however, except as provided in Section 18 relating to adjustments
in case of changes affecting shares, or amendments solely to benefit the
administration of the Plan, to take into account changes in legislation or to
obtain or maintain favorable tax treatment of the Plan, no amendment shall be
made unless approved by shareholders of the company to the extent shareholder
approval is necessary for the Plan to satisfy the requirements of Section 423 of
the Code, or other applicable laws or regulations.

20. TERMINATION OF THE PLAN

The Plan and all rights of employees under any offering hereunder shall
terminate:

(a) on the date that Participating Employees become entitled to purchase a
number of Shares greater than the number of Shares remaining available for
purchase in accordance with Section 2, as adjusted by Section 18. If the number
of Shares so purchasable is greater than the Shares remaining available, the
available Shares shall be allocated by the Committee among such Participating
Employees on a pro rata basis; or

(b) at any time at the discretion of the Board of Directors.

Upon termination of this Plan (i) all amounts in the Payroll Deduction Accounts
of Participating Employees shall be carried forward into the Participating
Employee’s Payroll Deduction Account under a successor plan, if any, or promptly
refunded, (ii) all Certificates for the full Shares credited to a Participating
Employee’s Investment Account shall be forwarded to him or her according to his
or her



--------------------------------------------------------------------------------

Withdraw Election or, in the absence of such Withdraw Election, via any such
Withdraw Election conveyance method as the Company may, in its sole discretion,
deem appropriate and (iii) any fractional Share interest held in a Participating
Employee’s Investment Account shall be disposed of and the proceeds, less any
selling expenses, shall be remitted to him or her. The Board of Directors shall
have the right to suspend the Plan at any time.

21. GOVERNMENTAL REGULATIONS

(a) Anything contained in the Plan to the contrary notwithstanding, the Company
shall not be obligated to sell or deliver any Shares or Certificates under the
Plan unless and until the Company is satisfied that such sale or delivery
complies with (i) all applicable requirements of the Nasdaq National Market (or
the governing body of the principal market in which such Shares are traded, if
such Shares are not then listed on that Exchange), (ii) all applicable
provisions of the Securities Act of 1933 and (iii) all other laws or regulations
by which the Company is bound or to which the Company is subject.

(b) The Company (or a Subsidiary) may make such provisions as it may deem
appropriate for the withholding of any taxes or payment of any taxes which it
determines it may be required to withhold or pay in connection with any Shares.
The obligation of the Company to deliver Certificates under this Plan is
conditioned upon the satisfaction of the provisions set forth in the preceding
sentence.

22. SOURCE OF SHARES

Except as otherwise set forth in Section 9 above, Shares to be purchased from
the Company under the Plan shall be (a) previously acquired treasury Shares or
(b) authorized but unissued Shares. Notwithstanding anything to the contrary in
this Plan, if and to the extent authorized by the Committee, the Agent may make
purchases of Shares on behalf of Participating Employees under the Plan through
market transactions rather than purchases from the Company.

23. REPURCHASE OF SHARES

The Company shall not be required to repurchase from any Participating Employee
any Shares which such Participating Employee acquires under the Plan.

24. EFFECTIVE DATE OF PLAN

The Plan shall become effective as determined by the Board of Directors, but no
purchase rights granted under the Plan shall be exercised unless and until the
Plan has been approved by the shareholders of the Company within 12 months
before or after the date the Plan is adopted by the Board of Directors.